                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                        §
   BRAZOS LICENSING AND                               §
   DEVELOPMENT,                                       §         CIVIL ACTION NO. 6:20-cv-404-ADA
                                                      §
           Plaintiff,                                 §                 JURY TRIAL DEMANDED
                                                      §
   v.                                                 §
                                                      §
   DELL TECHNOLOGIES INC., DELL                       §
   INC., AND EMC CORPORATION,                         §
                                                      §
           Defendants.                                §

                                   NOTICE OF APPEARANCE

        Please take notice that attorney Travis L. Richins of the law firm ETHERIDGE LAW GROUP, PLLC

appears as counsel of record for Plaintiff WSOU INVESTMENTS, LLC d/b/a BRAZOS LICENSING

AND DEVELOPMENT. Mr. Richins hereby requests that all notices required to be given, and all papers

required to be served in the above-entitled and numbered cause, be copied to and served upon him.


Dated: May 21, 2020                     Respectfully submitted,

                                                /s/ Travis L. Richins

                                                Travis L. Richins
                                                Texas State Bar No. 24061296
                                                ETHERIDGE LAW GROUP, PLLC
                                                2600 E. Southlake Blvd., Suite 120 / 324
                                                Southlake, Texas 76092
                                                Telephone: (817) 470-7249
                                                Facsimile: (817) 887-5950
                                                travis@etheridgelaw.com
                             CERTIFICATE OF SERVICE



      I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on May 21, 2020.




                                               /s/ Travis L. Richins

                                               Travis L. Richins
